 SAINT LUKE'S HOSPITALSaint Luke's Hospital and United Physical Thera-pists. Cases 20-CA- 15137 and 20-CA- 15460September 28, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 25, 1981, Administrative Law JudgeMaurice M. Miller issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief. SaintLuke's Hospital, the Respondent, filed a cross-ex-ception and an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent with this opin-ion. We find that the Respondent committed fouradditional violations of Section 8(a)(1) of the Act.The facts, as set out more fully in the attachedDecision, are not in dispute. The Respondent oper-ates a hospital that employs approximately 800 em-ployees, about half of whom are represented forpurposes of collective bargaining by several differ-ent labor organizations. During January and Febru-ary 19801 the Respondent's physical therapy de-partment consisted of five staff physical therapists,three physical therapy aides, one clerical employee,Chief Physical Therapist Kam Young, and Assist-ant Chief Physical Therapist Sue Urban. BothYoung and Urban were supervisors within themeaning of the Act. The Hospital and InstitutionalWorkers Union Local 250 represented the physicaltherapy aides for purposes of collective bargaining.In late December 1979, the physical therapistscontacted the United Physical Therapists (theUnion) and in early January all five therapistssigned union authorization cards. The Respondentdeclined voluntary recognition of the Union. At ameeting with a union representative on January 22,the therapists decided that, in support of theirdemand for recognition, they would, inter alia,engage in a work stoppage on February 6. (Thework stoppage, however, did not occur.)1. On January 13, Urban asked physical therapistShirley Baltazar why the therapists had decided tounionize without consulting her first, whether itwas because she had been a bad "acting" chief, andI All dates refer to 1980 unless otherwise specified.258 NLRB No. 45why they wanted to unionize. The AdministrativeLaw Judge found that Urban's questioning of Bal-tazar concerning the union sentiments of the thera-pists did not constitute unlawful interrogation. Heconcluded that Urban's questions were calculatedto convey her personal disappointment rather thanto solicit information from Baltazar. We disagree.It is well settled that interference, restraint, and co-ercion under Section 8(a)(1) do not turn on em-ployer motivation, but on whether the employer'sconduct may reasonably be said to interfere withthe free exercise of rights guaranteed to employeesunder the Act. Continental Chemical Company, 232NLRB 705 (1977); American Freightways Co., Inc.,124 NLRB 146 (1959). Here, Urban's questions asto why the therapists wanted unionization, includ-ing whether it was related to her supervisory activ-ity, served no legitimate employer purpose. Inthese circumstances, we find that Urban's question-ing constituted coercive interrogation in violationof Section 8(a)(l) of the Act.22. The Administrative Law Judge found that,after Urban learned that a work stoppage wasplanned for February 6, she asked therapy aideDennis Smith, on February 5, whether he wouldbe willing to work the following 2 days whichwere his regular days off. When Smith indicated hewould not cross a picket line, Urban asked if thetherapists "pressured" him into that decision. TheAdministrative Law Judge concluded that Urban'squestion concerning pressure placed on Smith didnot violate the Act because the question wasprompted by a report to Urban that therapists con-ducted improper solicitations of support on work-ing time. We disagree. Urban made no reference topressure being brought to bear on Smith duringworking time. Instead, her question delved intoSmith's reasons for honoring a picket line andsought information from him concerning the unionactivities of his fellow employees. The question,therefore, was addressed to protected activity andnot to any legitimate purpose such as preventing2 The Administrative Law Judge also found that on February 5. whenthe Respondent's assistant administrator, Kramer, tried to ascertainwhether physical therapy aide Dennis Smith would work notwithstand-ing the therapists' planned strike, Kramer asked Smith, inter alia, what heknew about the physical therapists' organizing effort. and how he feltabout it. Kramer then spoke of the "ethical" aspect of health care em-ployees striking. Kramer later warned Smith that he "would have to takeresponsibility" for whatever he decided to do about honoring the picket.The Administrative Law Judge found that, based on this exchange. theRespondent violated Sec. 8(a)(1) of the Act insofar as the Respondentthreatened Smith with disciplinary action if he did not cross the thera-pists' picket line However, although he concluded that such questioningdid not serve a legitimate purpose, the Administrative Law Judge did notfind that the questioning constituted unlawful interrogation. For the samereasons that we find Urban's questioning of Baltazar unlawful. we findKramer's questioning Smith about what he knew about the therapists' or-ganizing effort. and how he felt about it. to be unlawful.321 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsolicitation during working time. Such questionsare plainly coercive and unlawful. Northern Tele-com, Inc., 233 NLRB 1374 (1977). Accordingly, wefind that Urban's questioning of Smith violatedSection 8(a)(1) of the Act.3. The Administrative Law Judge found that onFebruary 21 Young called employees MarilynSmith and Lillian Chilgren into the departmentaloffice and warned them that they should "thinktwice" about what they were getting into beforegetting involved with the Union because the "Re-spondent would never recognize" the Union. Heconcluded that Young's warnings did not violatethe Act because they were merely offered asYoung's personal opinion on union activities. Inthis connection, he noted that it was public knowl-edge that the Respondent had refused recognitionon the basis that the Union sought to represent em-ployees in an inappropriate bargaining unit. We dis-agree that the personal and friendly nature of theconversation neutralized Young's warnings. Youngwas the departmental head, and she proffered hercautionary statements during a conversation con-ducted at her behest in the departmental office. Al-though the conversation may have seemed friendly,we recognize that warnings of employer retaliationcast as friendly advice may be more credible andhave a far more coercive impact than a similarstatement by a more hostile management repre-sentative. See, e.g., Puritech Industries, Inc., 246NLRB 618 (1979). Further, Young's statement con-cerning the Respondent's refusal to recognize theUnion was not conditioned by any reference to theRespondent's position on the bargaining unit.Rather, it was a bald assertion that the Respondentwould never recognize the Union. In these circum-stances, we find that Young's warning Smith andChilgren not to get involved with the Union con-stituted a threat of reprisal, and her statement thatthe Respondent would not recognize the Unionclearly conveyed the message that the employees'support of the Union would be futile. Accordingly,we find that by such conduct the Respondent vio-lated Section 8(a)(l) of the Act.AMENDED CONCUSIONS OF LAWSubstitute the following for Conclusions of Law3 and 4:"3. By interrogating employees about their ownor other employees' union activities and sympathiesor their decision to seek union representation, andby questioning employees as to whether theywould be willing to cross a possible picket line andperform services during a prospective strike calledby a labor organization claiming to represent cer-tain of their fellow employees, and the reason fortheir decision to honor such a picket line, withoutobserving conventionally required safeguards rea-sonably calculated to minimize the restraint or co-ercion necessarily generated by such questions, theRespondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and Section2(6) and (7) of the Act."4. By threatening employees with discipline ifthey did not cross a picket line during a strike, andwith reprisals if they engaged in union activities, aswell as by suggesting that the employees' organiz-ing efforts were futile, the Respondent committedunfair labor practices within the meaning of Sec-tion 8(a)(1) and Section 2(6) and (7) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Saint Luke's Hospital, San Francisco, California,shall:1. Cease and desist from:(a) Interrogating employees about their own orother employees' union activities and sympathies ortheir decision to seek union representation.(b) Questioning employees as to whether theywould be willing to cross a possible picket line andperform services during a prospective strike calledby a labor organization claiming to represent cer-tain of their fellow employees, and the reason fortheir decision to honor such a picket line, withoutobserving conventionally required safeguards rea-sonably calculated to minimize the restraint or co-ercion necessarily generated by such questions.(c) Threatening employees with discipline if theydo not cross a picket line during a strike, and withreprisals if they engaged in union activities.(d) Suggesting to employees that organizing forpurposes of collective bargaining will be futile.(e) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed in Section 7 of theAct.2. Take the following affirmative action, whichwill effectuate the purposes of the Act:(a) Post within Respondent's San Francisco facil-ities copies of the attached notice marked "Appen-dix."J Copies of said notice, on forms provided bythe Regional Director for Region 20, after beingduly signed by Respondent's representative, shallbe posted by the Respondent immediately upon re-:' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words i the notice reading "Posted byOrder of the National Labor Relations Board" hall read "Posted Pursu-ant o a Judgment of the United States Court of Appeals Enforcing anOrder of the Nati onal L.abr Relations Board"322 SAINT LUKE'S O()SPITAI.ceipt thereof, and be maintained by the Respondentfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to theRespondent's employees are customarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced,or covered by any other material.(b) Notify the Regional Director for Region 20,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.APPENDIXNOTICE TO EMPI OY ESPOSTED BY ORDER OF THENATIONAL LABOR REIATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended,gives all employees rights to engage in self-organi-zation, to form, join, help, or support unions, tobargain as a group through representatives freelychosen by them, to act together for collective bar-gaining or other mutual aid or protection, or torefuse to do any and all of these things.WE WILL NOT interrogate you about yourown or other employees' union activities andsympathies or decision to seek union represen-tation.WE WILL NOT question you about whetheryou would be willing to cross a possible picketline and perform services during a prospectivestrike called by a labor organization claimingto represent certain of your fellow employees,or your reason for your decision to honor apicket line, without observing safeguards tominimize the restraint or coercion necessarilygenerated by those questions.WE WILL NOT threaten you with disciplineif you do not cross the picket line during astrike, or with reprisals if you engage in unionactivities.WE WILL NOT suggest that your organizingfor purposes of collective bargaining will befutile.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteed inSection 7 of the Act.SAINT LUKE'S HOSPITALDECISIONS A II1 MIN I 01 IMH CASI.MA\!RICI' M. M I IR, Administrative Law Judge:Upon a charge filed on February 8. 1980, by UnitedPhysical Therapists (UPT), and duly served, followed bya charge filed on July 2, 1980, by California Federationof the United Physical Therapists (UPT), which waslikewise duly served, the General Counsel of the Nation-al Labor Relations Board caused separate complaints andnotices of hearing to be issued and served on March 21and July 24, 1980, respectively, directed to St. Luke'sHospital, designated as Respondent within this Decision.Herein, Respondent was charged with the commission ofunfair labor practices within the meaning of Section8(a)(1) and (3) of the National Labor Relations Act, asamended (61 Stat. 136, 73 Stat. 519, 88 Stat. 395). Con-currently with the General Counsel's promulgation andservice of his second complaint, both cases were consoli-dated for hearing. Respondent's answers, separately filedwith respect to each of the General Counsel's com-plaints, conceded certain factual allegations therein, butdenied the commission of unfair labor practices.Pursuant to notice, a hearing was conducted with re-spect to these consolidated matters on August 5, 6, and7, 1980, in San Francisco. California, before me. TheGeneral Counsel and Respondent were represented bycounsel; complainant was represented by its acting ex-ecutive secretary-treasurer. (When the hearing convened,the General Counsel's representative moved to amendhis first-issued complaint herein, charging Respondentwith certain additional 8(a)(1) unfair labor practices. Themotion was granted Respondent's first amended answerwith respect to the General Counsel's first complaint,which had previously been filed, contained pertinent de-nials which-pursuant to consensus-were mutually "un-derstood" to compass Respondent's denials with respectto the General Counsel's further allegations, supplied byamendment.)Each party was afforded a full opportunity, thereafter,to be heard, to examine and cross-examine witnesses, andto introduce evidence with respect to pertinent matters.Since the hearing's close, the General Counsel's repre-sentative and Respondent's counsel have filed compre-hensive, well-drafted briefs; these briefs have been dulyconsidered.FINDINGS OF FACTUpon the entire testimonial record, documentary evi-dence received, and my observation of the witnesses, Imake the following findings of fact:1. JURISDICTIONRespondent raises no questions, herein, with respect tothe General Counsel's jurisdictional claims. Upon rele-vant factual allegations-specifically, those set forth indetail within the second and third paragraphs found inthe General Counsel's separate complaints-which areconceded to be correct, and on which I rely, I find thatRespondent was, throughout the period with which thiscase is concerned. and remains, an employer, within the323 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeaning of Section 2(2) of the Act, engaged in com-merce and business operations which affect commercewithin the meaning of Section 2(6) and (7) of the statute,and a health care institution within the meaning of Sec-tion 2(14) of the Act, as amended. Further, with dueregard for presently applicable jurisdictional standards, Ifind assertion of the Board's jurisdiction in this case war-ranted and necessary to effectuate statutory objectives.II. COMPLAINANT LABOR ORGANIZATIONUpon this record, considered in totality, I find thatUnited Physical Therapists, and California Federation ofthe United Physical Therapists, constitute alternativenames for a single organization which will be designatedComplainant herein. When this case was heard, Com-plainant's executive board-so the record shows-wasconsidering constitutional modifications which wouldexpand that document's definition of those whom Com-plainant would admit to membership; concurrently withsuch changes, Complainant would be renamed UnitedPhysical Therapists and Associated Medical Profession-als, Local No. i. These changes, however, had not-theretofore-been effectuated.Complainant has, throughout the period with whichthis case is concerned, functioned as a labor organization,within the meaning of Section 2(5) of the Act, as amend-ed. It admits certain of Respondent's employees to mem-bership.III. UNFAIR LABOR PRACTICESA. IssuesThis case, which derives from several developments,conversations related thereto, and confrontations withina 6-month period, presents several substantive questions,which have been thoroughly litigated. For present pur-poses, these questions may be summarized, generally, asfollows:1. Whether several of Respondent's management rep-resentatives-separately on several occasions-ques-tioned employees with regard to their union activitiesand the concurrent union activities or sympathies of theirfellow departmental employees, commented that theirsupport for Complainant herein, would be futile, sinceRespondent would never recognize that organization astheir representative, and threatened to discipline employ-ees should they persist in conducting themselves as Com-plainant's supporters.2. Whether more onerous terms and conditions of em-ployment were imposed upon certain of Respondent'semployees because of their activities in Complainant'sbehalf.3. Whether a letter of reprimand, given to PhysicalTherapist Shirley Baltazar, purportedly because of herpresumed insubordination, had really been motivated byRespondent's desire to discourage her membership inComplainant, or her activities in Complainant's behalf.With respect to these questions, the General Counsel'srepresentative seeks affirmative determinations. Respond-ent contends, contrariwise, that its letter of reprimand,delivered to Baltazar, represented nothing more thanmanagement's privileged response to conduct which Bal-tazar's superiors legitimately considered insubordinate;that whatever changes management representatives mayhave directed, with respect to certain terms and condi-tions of employment, had been dictated by business con-siderations, or Respondent's desire to maintain compli-ance with state-mandated requirements; and that particu-lar statements or conduct, purportedly chargeable tomanagement representatives, should be considered eitherpersonal comments devoid of coercive purpose or thrust,privileged "views, argument or opinion" statutorilybeyond Board proscription, comments or conduct justi-fied by business necessity, or merely "isolated" transgres-sions, which should not be deemed sufficiently serious towarrant Board cease-and-desist directives.B. FactsPreliminary StatementThe record, herein, reflects the differentiated testimo-ny of numerous witnesses, particularly with respect tostatements made, and positions taken, by several of Re-spondent's physical therapists-with whom this case isprimarily concerned-their direct supervisors, and Wil-liam Kramer, Respondent's designated assistant adminis-trator, clearly a management representative. Some credi-bility determinations-with respect thereto-will, there-fore, be required. In that connection, certain preliminarycomments-within my view-would be warranted.The witnesses presented-whether summoned in theGeneral Counsel's or Respondent's behalf-impressedme, without exception, as persons determined to tell thetruth, with regard to all related matters, derived fromtheir respective best recollections. Nevertheless, partici-pants in possibly significant conversations, or particularsituations which presumably have-retrospectively-become invested with significance when reviewed duringlitigation, may frequently proffer variant testimonial re-citals. Their respective capacities as listeners or observ-ers, their ability to recall prior statements or conduct-precisely-despite fallible human memories, and their re-spective capacities to report their recollections, compre-hensively and correctly, may differ. In some cases, sub-conscious rationalizations, derived from "afterthoughts"merely, may have colored their memories. Mindful ofthese possible explanations for differentiated or varianttestimonial proffers, I have bottomed my factual determi-nations herein-not upon the testimony of some particu-lar witness, or several witnesses, whom I have consid-ered generally credible-but upon their composite recol-lections, synthesized, when those synthesized recollec-tions provide a factual picture consistent with logicalprobabilities. In that connection, I have-throughout-considered, not merely their comparative witness-chairbehaviour patterns (cf. Maremont Corporation, 229NLRB 746, fn. 1 (1977)), but-likewise-the completerecord. See Penasquitos Village, Inc., et al. v. N.L.R.B.,565 F.2d 1074 (9th Cir. 1977). More particularly, I haveconsidered whether their testimonial recitals reveal "in-ternal" consistency, whether their proffered recollectionshave been, or have not been, buttressed with collateralrecord support, and-as previously noted-whether their324 SAINT LUKE'S HOSPITALtestimony could reasonably be deemed consistent withthe natural logic of probability. Further, I have proceed-ed with due regard for those frequently cited judicialpronouncements wherein a trier of fact's proper role hasbeen comprehensively defined. See, particularly, Univer-sal Camera Corp. v. N.L.R.B., 340 U.S. 474, 496 (1951);N.L.R.B. v. Walton Manufacturing Company & LoganvillePants Co., 369 U.S. 404, 408 (1962); and N.L.R.B. v. J. P.Stevens & Co., Inc., et al., 464 F.2d 1326, 1328 (2d Cir.1972), in this connection. My factual determinationsherein-therefore-will reflect little concern with minor,inconsequential, testimonial differences; major testimonialconflicts, with respect to material matters, will-howev-er-be considered and resolved.1. Backgrounda. Respondent's physical therapy departmentRespondent maintains a hospital, located in San Fran-cisco, California, which provides both inpatient and out-patient medical and health care services. Some 800 em-ployees perform varied services within Respondent's fa-cility. More than half of these workers are represented,for collective-bargaining purposes, by several differentlabor organizations. Respondent is currently privy to col-lective-bargaining contracts, negotiated on behalf of amultiple-employer hospital group, with Hospital and In-stitutional Workers Union, Local 250, and Stationary En-gineers, Local 39. Further, it maintains contractual rela-tions with the California Nurses Association, the PaintersUnion, and Hotel and Restaurant Employees and Bar-tenders Union, Local 2.The hospital's physical therapy department, through-out the period subsequent to December 1979, with whichwe are presently concerned, consisted of five physicaltherapists, supervised by a chief physical therapist andassistant chief; further, the department's staff compassedthree hospital attendants, two of them newly hired, whofunctioned as physical therapy aides, plus a single officeclerical worker. Before January 1980, Respondent'sphysical therapists had never-so far as the recordshows-sought collective representation. Respondent'shospital attendants, within its various departments, had-however-been represented, for some time by Local 250,Hospital and Institutional Workers Union; their job clas-sification had been considered compassed within thebroadly defined group which Local 250's contract cov-ered.By December 1979, when the situation with which thiscase is concerned began to develop, the physical therapydepartment's chief, Kam Young, had been absent fromwork on maternity leave for some 3 months; her recentlydesignated assistant chief, Sue Urban, had been, then,functioning as the department's acting head, subject tothe general supervision of William Kramer, Respondent'sassistant administrator. Young subsequently returnedfrom her maternity leave, specifically on January 21,1980, at which time she resumed her supervisorial dutiesand responsibilities.b. The department's revised work scheduleBefore January 1980, Respondent's physical therapydepartment had been maintaining a 6-day program. Sat-urday patient services were being provided pursuant to astaff rotational schedule which, on its face, requiredtherapists to work one Saturday out of four. Respond-ent's management, however, had been considering thedepartment's conversion to full 7-day operations forsome time.By mid-year 1979, Respondent and St. Mary's Hospitalwere the only two San Francisco hospitals which did notprovide physical therapy treatments for patients through-out each calendar week. However, St. Mary's, duringlate 1979, was-so Respondent's management under-stood-converting its physical therapy department to 7-day operations.With management's conversion decision finallyreached, steps were being taken by October 1979 to aug-ment the department's staff to some level which would,presumably, permit 7-day operations. By November1979, the department's staff complement had reached thefive therapist-three aide level previously noted. Respond-ent's physical therapists, I find, had been notified-during "several" weekly departmental staff meetings-that both newly hired aides had been engaged so thattheir department's "weekend coverage" needs could besatisfied, and Respondent's conversion to a 7-day systemfacilitated.Respondent's assistant administrator, however, never-theless decided-so his credible, undenied testimonyshows-that the department's planned conversion shouldbe delayed, pending the passage of calendar year 1979'sforthcoming holiday season; he considered the yearendholiday period, so he testified, a poor time during whichto effectuate changes. Kramer suggested, therefore, thatsome date shortly after January I should be designatedthe department's target date.Late in December 1979, Respondent's acting chieftherapist, Sue Urban, convened a departmental staffmeeting; the physical therapists present were notifiedthat Respondent was "tentatively" planning to begin pro-viding Sunday physical therapy services on January 13,1980, thereafter.2. Respondent's physical therapists seekrepresentationa. The therapists communicate with ComplainantThe record warrants a determination, which I make,that Respondent's physical therapists were resistant whenconfronted with the prospect of Sunday work. During alate December 1979 meeting at Physical Therapist Shir-ley Baltazar's home, they discussed Respondent's pros-pective conversion; further, they decided to considerpossible union representation. United Physical Therapistshad, shortly prior thereto, been founded. Baltazar had, sothe record suggests, received notices regarding its forma-tion.On December 27, Baltazar telephoned Complainant'sexecutive secretary-treasurer. She described Respond-ent's proposed 7-day work schedule; further, she report-325 DECISIONS OF NATIONAL LABOR RELATIONS BOARDed that she and her fellow therapists were consideringsome sort of job action which would demonstrate theirdispleasure over Sunday work prospects. Bond cautionedBaltazar that such a course might be ill-advised; he sug-gested his willingness to meet with the therapists' group.When Respondent's therapists, subsequently, accepted hissuggestion, Baltazar arranged a meeting set for January2, 1980, again at her home.In the meantime, during late December and January,Acting Chief Therapist Urban had been trying to draft awork rotation schedule which would permit Respondentto provide Sunday therapy services, while generatingminimal problems for her department's staff. On January2, during a staff conference, Urban distributed schedulingsheets to some of her departmental personnel; she invitedthem to draft possible schedules so that the subject couldbe canvassed and some scheduling decision reached,during a further meeting set for the following afternoon.That evening, when four of Respondent's five full-timetherapists met with Complainant's executive secretary-treasurer, he suggested that, should they desire Com-plainant to represent them, they should sign authoriza-tion cards. This, all four therapists did, following Bond'sdeparture. When Respondent's fifth full-time therapist-who had not been present at Baltazar's January 2 homemeeting-signed a card the next day, Baltazar promptlytelephoned Complainant's representive; she notified himthat designation cards, signed by Respondent's five thera-pists, had been mailed to him. Bond declared that hewould request Respondent to recognize Complainant astheir collective-bargaining representative.b. Complainant demands recognitionWithin a letter, dated January 3 and directed to JosephZem, Respondent's administrator, Complainant's execu-tive secretary-treasurer promptly requested recognition.Further, he requested that Respondent's contemplatedchanges-particularly with respect to work scheduleswithin the physical therapy department-be deferred,pending Complainant's presentation of some "completewritten" contract proposal.Concurrently-during the scheduled January 3 lateafternoon conference with her departmental staff, previ-ously noted herein-Acting Chief Therapist Urban dis-cussed various alternative 7-day work schedules. Havingreceived very few comments or positive responses, shefinally presented a schedule which, she declared, theirdepartment would adopt, in the absence of dissent, Even-tually, with a somewhat "hesitant" show of hands, thetherapists signified their acceptance of Urban's proposedschedule; she declared, then, that the schedule would beimplemented, starting on Sunday, January 13, thereafter.Essentially, Urban's draft schedule required two regu-lar staff therapists to commence work, consistently there-with, on Sunday, June 13. These therapists were to work5 days-Sunday through Thursday-with Friday, Satur-day, and their following Sunday free; then they wouldbe required to perform services for another 5 days-Monday through Friday-with only their following Sat-urday free. This 2-week cycle-designated as their "five-three, five-one" cycle-would then be repeated. Mean-while, two more therapists-with Urban providing regularservices as part of the team-would be required to work areciprocally reversed "five-one, five-three" 2-week cycle,first Monday through Friday, and then Sunday throughThursday. One staff therapist would be given a fixedMonday through Friday schedule, with conventionallyfree weekends; Respondent's remaining staff therapistwould be required to work a fixed 5-day, Tuesdaythrough Saturday, week-with Sundays and Mondaysfree. The department's newly hired aides were likewisegiven fixed schedules. One, like the therapist noted,would be required to work Tuesday through Saturday,with Sundays and Mondays free; and the second-Dennis Smith-would be required to work 5 days withina split calendar week, with Wednesdays and Thursdaysas his regular free days.These schedule arrangements were subsequently modi-fied slightly; however, save as may be noted specificallyhereinafter, those modifications did not affect the basicsituation with respect to which the General Counsel'srepresentative currently seeks Board consideration andremedial directives.c. Respondent's reactionOn January 4, shortly after noon-when Urban wentto Assistant Administrator Kramer's office to pick up herdepartment's paychecks-she was shown Bond's letter,wherein Respondent had been requested to recognizeComplainant as collective-bargaining representative forits registered physical therapists specifically. Kramer hadreceived it from Respondent's administrator earlier thatday. The record warrants a determination, which I make,that Urban was asked whether she had been vouchsafedsome "inkling" that anything of the sort would material-ize. When she disclaimed prior knowledge, Kramer toldher that the situation was a delicate one; that the thera-pists were engaged in protected activity; and that sheshould be "discreet" with respect to what she said anddid, thereafter.When Respondent's acting chief therapist returned toher department's office, however, she found therapistsBaltazar and Barbara King waiting for her. Urban wastold, so I find, that Respondent's therapists had decidedto unionize, and had joined Complainant herein. Theacting chief therapist replied that she had already heardthe news from the hospital's administration.Within his brief, the General Counsel's representativerequests a factual determination that Urban's commentscontinued; that she declared her "wish" that she hadbeen told beforehand; and that she had, finally, askedwhy the therapists had unionized. No such factual deter-minations, however, would be warranted, within myview. Though Therapist Barbara King did testify thatUrban had questioned her nominal subordinates with re-spect to "why [they] did" seek unionization, Baltazar'sproferred recollections provide no corroboration, par-ticularly with respect thereto. Baltazar recalled, merely,Urban's dismayed cri de coeur, that she wished she hadbeen told in advance. Mindful of Urban's witness-chairdeclaration-consistently with Baltazar's rather thanKing's testimony-that she "thought" she had merelyasked her subordinates, rhetorically, why they had not326 SAINT LUKE'S HOSPITALcommunicated with her, presumably regarding their dis-contents, I cannot find the General Counsel's conten-tion-that she had, further, questioned them improperlywith regard to why they had unionized-preponderantlyestablished.Upon this record, no definitive factual determina-tions-that Urban did more than declare, further, herpersonal "utter dismayzement [sic]" regarding the situa-tion-would, within my view, be warranted.Within a letter, dated and dispatched on January 9,Complainant's executive secretary-treasurer was notified,by Respondent's counsel, that his organization's requestfor recognition could not be complied with, since thebargaining "unit" with respect to which representativestatus had been claimed was improper; further, Bond wasadvised that Respondent doubted Complainant's majorityrepresentative status, within the "improper unit" with re-spect to which it had been claimed, or within any otherbargaining unit which might be deemed appropriate.On January 10, when Bond told Respondent's fivetherapists that he had received a letter from Respond-ent's counsel proclaiming the hospital's refusal to recog-nize Complainant as their collective-bargaining repre-sentative, they declared their desire to pursue the matter,through some form of concerted action, should thatprove necessary. Consistently with their desires, Bonddispatched registered mail letters later that day directedto Respondent and the Federal Mediation and Concilia-tion Service; both were notified that, following the expi-ration of their required 10-day notice period, the con-cerned therapists and their organization would "engagein concerted action" directed against Respondent's hospi-tal policy. The nature, location, and precise timing oftheir projected "concerted action" were not, however,specified.On Sunday, January 13, pursuant to plan, Respond-ent's physical therapy department commenced its 7-dayoperations schedule; Baltazar and Urban were scheduledto provide required services. During their lunch period,so Baltazar testified, they had a conversation, pursuant toUrban's request. Baltazar's proffered recollections, withrespect thereto, warrant determinations, which I make,that Urban asked why Respondent's therapists had decid-ed to unionize, especially without consulting her before-hand; that she (Baltazar) had, when replying, cited theirreluctance to confide in someone holding a supervisoryposition; and that Urban had, thereupon, confessed herpersonal inability to understand why Respondent's thera-pists desired unionization, while querying Baltazar, fur-ther with respect to whether she (Urban) had been con-sidered a bad "acting" chief. Baltazar explained that their"main problem" had been Respondent's new Sundaywork requirement, which had been imposed without con-sultation. When Urban commented that she "knew" fromprior statements by Baltazar and Therapist Lily Chilgrenthat they favored unionization, Baltazar conceded thepoint; Urban then declared that she felt labor organiza-tions were "bad things" which interfered with work,generally. Replying, Baltazar cited her "feeling" thatstaff therapists needed some kind of voice within the de-partment. Their conversation concluded with Urban'sconfession that she was "taking" the situation personally;that she felt "hurt" because of the tensions which haddeveloped within the department's professional staff, im-pairing the "good rapport" which had prevailed betweenthem; and that she did not want continued "bad feelings"between herself and departmental staff members.d. The therapists propose a work stoppageOn January 22, Respondent's staff therapists conferredwith Complainant's executive secretary-treasurer regard-ing further courses of action; they decided that theywould distribute leaflets in support of their demand forrecognition by Respondent's management, station infor-mational pickets at Respondent's various entrances, andconduct a work stoppage. Pursuant to this decision,Bond dispatched a January 24 letter to the Federal Medi-ation and Conciliation Service, with copies to Respond-ent and the California Mediation and Conciliation Serv-ice likewise. They were notified that Complainant'smembers planned a Sunday, February 3, leaflet distribu-tion; that informational picketing and further leaflet dis-tributions would be conducted on February 4 and 5 atRespondent's hospital facility; and that Respondent'stherapists planned to "withdraw their services" onWednesday, February 6. Bond's letter, further, declaredthat registered physical therapists throughout the Statewould be requested to honor Complainant's picket lines.e. Respondent's reactionOn Friday, February 1, Respondent's physical therapyaide, Dennis Smith, was approached by Assistant ChiefPhysical Therapist Urban. She told him that Respond-ent's staff therapists might be withdrawing their serviceson Wednesday, February 6; Smith was asked whether hewould be willing to work overtime on February 6 andthe following day, which would be his regularly sched-uled "days off' pursuant to Respondent's departmentalwork schedule.Smith, though classified as a hospital attendant, hadbeen working in Respondent's physical therapy depart-ment as a physical therapy aide since October 28, 1979.Hospital and Institutional Workers, Local 250, representsRespondent's hospital attendants, and Smith was amember of that organization.Smith replied that he would have to check with hisunion before he could give Urban his response. The as-sistant chief physical therapist acquiesced.On February 3, Respondent's staff therapists distribut-ed informational handbills at San Francisco's Grace Ca-thedral; since Grace Cathedral is an Episcopal church,and since Respondent is affiliated with that denomina-tion, Respondent's therapists hoped, so Baltazar testified,that the church's leaders, because of their appeal, wouldpersuade or permit Respondent to grant Complainantrecognition as their representative.Thereafter, on February 4, Complainant filed a repre-sentation petition with the Board's Regional Office (Case20-RC-15002); the organization sought certification asthe representative of Respondent's registered physicaltherapists, exclusive of their supervisors.With matters in this posture, Urban sought Smith,once more, on Tuesday, February 5: she asked whether327 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe would work on Wednesday and Thursday, thereafter.Smith declared that he had decided to support the stafftherapists' demand for Complainant's recognition as theirrepresentative and that he would not cross their picketline, should they commence a strike. When asked wheth-er Respondent's therapists had "pressured" him intomaking that decision, Smith responded negatively, de-claring that he was a union member and that he hadreached his decision on his own.Testifying in Respondent's behalf, Urban claimed thatshe had spoken to Smith, on February 5, because anotherphysical therapy aide, Carol DaMasco, had, previouslythat day, reported that Therapist Sandy Wilson had,prior thereto, been trying, during working hours, to per-suade both her and Smith to join their Union and partici-pate in their projected strike. The assistant chief therapistdeclared that she had, shortly thereafter, reported Da-Masco's complaint to Respondent's assistant administra-tor, and that Kramer had suggested she should bringSmith down to his office. Urban's testimony, summarizedherein, does not mesh, chronologically with Smith'sproffered recollections; though I credit the assistant chieftherapist's proffered recollection that Carol DaMascohad, that day, reported, prior February 1 conversational"pressures" purportedly chargeable to Therapist SandyWilson, I have credited the physical therapy aide's testi-mony with regard to the general course of the February5 developments.Urban commented, so I find, that Smith did not know"everything" that their situation involved; he reiteratedhis belief that Respondent's staff therapists had a right toorganize and choose a bargaining representative, that thehospital's management was being stubborn, and that hecould not cross a therapist's picket line.Shortly thereafter, Urban sought Smith, again; she re-quested him, then, to accompany her to Kramer's office;the assistant administrator, I find, had requested her todo so. When Smith, however, requested a chance to seea union representative first, he was told that would notbe necessary.Prior to Smith's arrival, Kramer had, so I find, tele-phoned Local 250's business representative. Having beentold, by Business Representative Klein, that Smith hadnot, yet, communicated with him, Kramer had requestedhim to visit Respondent's facility "to clarify the situation...from the union point of view" during meetings withSmith and his fellow Local 250 members, within the hos-pital's physical therapy department. Klein had agreed.When Smith and Urban, subsequently, reachedKramer's office, Kramer opened their conversation byasking Respondent's physical therapy aide whether heenjoyed working for their hospital, and whether hethought he had been treated fairly. Smith conceded thathe enjoyed his work, that he considered his job the bestone he had ever had, and that he thought he had beentreated fairly, to that point.My factual determinations, with respect to this conver-sation's general course, derive primarily from Smith'sproffered recollections. While a witness, Kramer cor-roborated the physical therapy aide's testimonial recitals,generally. However, with respect to certain conversa-tional exchanges-which Smith had recalled and reca-pitulated during the hearing-the record herein reflectsneither Kramer's corroboration nor his denials; Smith'sproffered recollections, with respect thereto, have beencredited.Kramer asked, then, whether Smith knew about Com-plainant and the physical therapists' organizing efforts in-volving that organization. Smith conceded such knowl-edge; he was then asked how he "felt" about the thera-pists' efforts, and whether he "thought" they had fol-lowed correct legal procedures, while pursuing self-orga-nization and choosing a bargaining representative. Whenthe therapist's aide responded affirmatively, Kramercommented that they had not followed correct proce-dures, since they were seeking recognition within a sepa-rate bargaining unit limited to therapists, which wouldnot be considered proper.While a witness, Kramer conceded that he had toldSmith that Complainant had a right to petition the Boardfor an election, but had not done so, in his opinion, be-cause they knew that a bargaining unit limited to physi-cal therapists would be considered inappropriate. Pre-sumably, Kramer had not yet been apprised of Complain-ant's petition, filed the previous day.Respondent's assistant administrator declared, further,that the staff physical therapists did not have sufficientreasons for pursuing self-organization, and had not con-veyed their reasons for doing so to Respondent's man-agement before choosing a bargaining representative.Smith reiterated his belief that Respondent's therapistshad a legal right to choose such a representative. At thispoint, so Smith testified, he was asked if he thought itwas "ethical" for health care workers, like Respondent'stherapists, to leave patient care "hanging" while theystruck. The tharapist's aide replied that he felt employeeconcerns were as important as patient care. When asked,then, whether he thought employee concerns were moreimportant than patient care, Smith declared he consid-ered them equally important. Kramer responded, so Ifind, that persons who thought employee concerns camebefore patient care should not work for Respondentherein.At this point, so Smith testified, he was asked, specifi-cally, whether he would work overtime the followingday. The aide reiterated his desire to "check" with Local250's business representative with regard to what heshould do if there were a picket line. With Smith's prom-ise to do so, his conversation with Kramer concluded.Late that afternoon, Chief Physical Therapist Youngsummoned Smith to her departmental office; she de-clared their "need to go down" for a further conversa-tion with Kramer.As previously noted, Young had returned from mater-nity leave on January 21. Her contact with Smith on thisoccasion, however, was her first-so far as the recordshows-which derived from the situation created byComplainant's recognitional demands.When Smith protested that thus far he had not beenable to communicate with Local 250's business repre-sentative, with whom he wished to confer, Young saidshe "thought" that Business Representative Klein was,328 SAINT LUKE'S HOSPITALthen, down in Kramer's office. On this representation,Smith acquiesced.In fact, Respondent's assistant administrator, who hadbeen notified by Young that Smith was still determinednot to report for work the following day, had telephonedKlein, who had reported that he could not, then, visitRespondent's facility. Kramer had explained the situationwith which Respondent was confronted; Klein and Re-spondent's assistant administrator had "agreed" thatKlein would speak with Smith by telephone.When the therapist's aide reached Kramer's office, hewas queried again with respect to whether he would bewilling to work overtime "in light of' his department'simpending strike. Smith reiterated his desire to consultwith Local 250's business representative before givingKramer a direct response. He was given Local 250's tele-phone number; Kramer and Young then left Kramer'soffice, closing the door, so that Smith could telephoneand speak with Klein privately. Smith telephoned; hetold Local 250's business representative that he wasbeing requested "to work overtime on [his] days off, tocover for the possible striking therapists" and requestedadvice with respect to what his response should be.Klein opined that Smith should not "have to work" onscheduled days off, but requested a chance to speak withKramer, further. Following his telephone conversationwith Kramer, which had likewise been privately con-ducted, Local 250's business representative told Smith,during their renewed talk, that-consistently with theNational Labor Relations Act's provisions specificallyconcerned with health care workers-hospital adminis-trations could "require" such workers to provide over-time services, during emergency situations, specificallyon their scheduled nonwork days.Klein's comment, presumably, conveyed his under-standing with respect to Respondent's position. While awitness herein, Kramer recalled that-during their con-versation-Local 250's business representative had de-clared his view that Smith could be required to work hisregular schedule, but that he could not be required towork overtime. Kramer had, so he testified, proclaimedhis contrary view.When Smith asked what might happen should herefuse to cross a possible picket line and refuse to workovertime, Klein declared that he could "lose [his] job"legally. The therapist's aide reiterated his determination,nevertheless, that he would not cross a picket line, andthat he would not work overtime; Klein stated that he"understood ... and ...respected" that decision.Their conversation then terminated.When Kramer, thereupon, queried Smith with respectto whether he "understood" that Respondent could re-quire him to work overtime "in light of" an emergency,the therapist's aide declared that he had been so in-formed, but that he would choose not to work "over-time" should that mean he would be required to cross apicket line. Some further discussion, so I find, followed;with respect thereto, Smith testified credibly that:He [Kramer] said that it was not ethical to leave pa-tient care hanging in an emergency situation, and Isaid that there would be no emergency if the hospi-tal would simply recognize the UPT as the thera-pists' chosen bargaining agent. [And] he said that...the hospital administration's relationship to theUPT was none of my business, and how they choseto define a situation as an emergency was none ofmy business. I said that it was my business because Iwas being asked to work overtime on my days offand that I was involved ...[and] he said that I ob-viously didn't care about the patients, if I wasn'twilling to do this and that he couldn't understandhow I could consider myself a responsible healthworker. I said that I thought I was ...but that Icould not cross the therapists' picket line the nextday.With matters in this posture, Kramer declared, so his tes-timony, conjoined with Smith's, shows, that the physicaltherapist's aide "would have to take responsibility" forwhatever he decided to do. Kramer did not, further,define what his statement meant; while a witness, herein,he declared, however, that he had then determined,merely, to consult with counsel, to determine what his"options" would be.Smith's resolve to withhold his services, however, wasnever tested; Respondent's physical therapists never car-ried through with their February 6th strike projection.While a witness, Baltazar proffered a somewhat cryp-tic explanation for the projected the February 6 strikepostponement. She testified that Respondent had, there-tofore, filed the January 18 charges with the RegionalOffice (Case 20-CG-16) wherein Complainant's previ-ously dispatched the January 10 notices-with respect toprospective "concerted action" generally, which Com-plainant's members intended to take at some never speci-fied future date following a statutorily mandated noticeperiod's expiration-had been challenged for their lackof specificity. For present purposes, however, no deter-minations would presently seem required with respect towhether claimed deficiencies within Complainant's first-served notice letters had, really, prompted the therapists'postponement of their subsequently proclaimed and proper-ly noticed February 6 strike, or with respect to whethertheir presumed concern, regarding possible deficiencieswithin their January 10 and/or January 24 notice letters,had really been justified.The therapists had, consistently with their second, Jan-uary 24 notice letters, maintained "informational" picketsclose to Respondent's facility since February 4; theirpicketing continued-so Baltazer testified without con-tradiction-daily, through February 19, save on week-ends.3. Respondent's changes in working conditionsa. Work schedule practices before Respondent'sJanuary 13 changesAs previously noted, herein, Respondent's physicaltherapy department, before January 13, 1980, had beenmaintaining a 6-day work schedule. Saturday work hadbeen covered as follows: One therapist, Sandra Wilson,had worked a regular 5-day Tuesday-through-Saturdayweek. Respondent's four remaining staff therapists, regu-329 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlarly or temporarily employed during calendar year1979's latter months, had followed staggered 4-weekcycles. Each would work 6 days, Monday through Sat-urday, within I week, followed by a 4-day, Monday-through-Thursday tour of duty within the next succeed-ing week. They would then be scheduled for a 5-day,Monday-through-Friday, tour for the next 2 weeks. Inconsequence, each therapist-pursuant to the previouslydefined rotation schedules-would successively workone Saturday in four; each would next work a 4-dayweek, with Friday free, which would give her a 3-dayweekend break. Their normal 5-day workweeks wouldfollow.The record warrants a determination, which I make,that Respondent's therapists would occasionally workovertime. Sometimes they received overtime premiumpay for such work; sometimes, however, they were per-mitted to accrue overtime-hours credit and take compen-satory time off later. They were not paid overtime pre-mium rates for their Saturday work during 6-day weeks.Instead, their Friday free day, scheduled during theirnext succeeding week's tour, was considered "compensa-tory" free time, whereby their 6-day, 4-day schedule,presumably, could be averaged to reflect 10 days-80hours-worked within a 2-week period.In practice, however, these schedules were frequentlymodified. Therapists were permitted to sometimes defertheir scheduled Friday free days, and likewise to accruefurther "compensatory" time-so that they could takedeferred or accrued time off on some desired day withina subsequent workweek-when their plans would not in-terfere with patient care. Further, Respondent's thera-pists were permitted to negotiate exchanges with respectto their scheduled Saturday workdays; such exchanges,when arranged, were merely noted on their department'scalendar.Likewise, before January 13, 1980, some relatively"loose" timecard practices had been tolerated within thedepartment. Timecards were, frequently, not punched bytherapists to record their daily starting times, their lunchperiod breaks, or their departure times. Further, thera-pists maintained no timeclock "punch" records, with re-spect to their scheduled Saturday work. When therapists'timecards, then, were "punched" by supervisors-actingfor their subordinates-those cards were signed by thesupervisor, whether Young or subsequently Urban; thelatter did so while serving as acting chief therapist,during Young's maternity leave.Respondent's physical therapy department maintaineda regular 8:30-5, 8-1/2-hour workday. However, depart-mental employees were, supposedly, permitted a one-halfhour lunch period, plus two 15-minute, mid-morning andmid-afternoon, breaks; consequently, they were sched-uled to provide 7-1/2 hours of service, for which theywould receive 8 hours' pay. For some time prior to Jan-uary 13, however, the department's therapists had beenpermitted to "tack" their 15-minute break periods totheir lunch period, so that they could take I hour forlunch. Everyone lunched at the same time. Then, twotherapists were-pursuant to special arrangements nego-tiated with their supervisors for persuasive personal rea-sons-permitted to take shortened, less than 1 hour,lunch periods, and then leave work before Respondent'sregular 5 o'clock departure time. In effect, they werebeing permitted to work less than 7-1/2-hour days, sincethey were leaving work "early" without having taken, orbenefitted from, either their two state-mandated, mid-shift rest periods, or those rest periods' lunch hour equiv-alents.b. Work schedule practices following Respondent'scommencement of 7-day operationsDuring the 4-week period which followed the physicaltherapy department's conversion to rotated 7-day workschedules, most of the department's deviations fromstandard, management-mandated hospital procedureshereinabove noted, continued without change. Time-cards, save for their "punched" starting time entries,were still being handled and signed by departmental su-pervisors-first by Urban, then by Young, following herJanuary 21 return from maternity leave. ScheduledSunday work tours were being shifted or mistakenly re-corded. I note, inter alia, that Baltazar's timecard, for theJanuary 13-26 pay period contains no record with re-spect to her Sunday, January 13, services, though bothshe and Urban testified that they had worked togetherthat day.Compensatory free time was still being accrued andshortened lunch periods were still being permitted, sothat therapists might manage early departures. For exam-ple: On January 28th, Baltazar told Young that Urbanhad, since October 1979, permitted her to take a 45-minute lunch period and leave work 15 minutes early be-cause she had "babysitter" problems. The therapist re-quested Young's consent to continue these arrangements.Young replied that Baltazar could continue, so long asher practice did not interfere with her patient care re-sponsibilities.On or about February 20, Chief Physical TherapistYoung discovered that Therapist Barbara King had pre-viously taken compensatory leave on February I basedon so-called comp day credits earned during December1979; she further discovered that King had likewisebanked "two or three" days of compensatory leavecredit during January, which she had neither claimednor designated for future use. Because she was con-cerned, regarding the possibility that Respondent's physi-cal therapy department might be confronted with sched-ule management problems should King take such poten-tial "compensatory" leave-pursuant to her sole discre-tion-thereafter, Young requested the therapist to "takea day off' shortly.While a witness, Young detailed the scheduling prob-lems which might conceivably develop-with respect toher department's new 7-day treatment program-shouldthe therapists herein be permitted to schedule their"compensatory" leave days pursuant to their concepts ofpersonal convenience and without Respondent's priorconcurrence. For present purposes, however, her testi-monial recapitulation with respect thereto, which I findwell reasoned, need not be detailed.330 SAINT LUKE'S HOSPITALKing, however, refused to schedule a compensatoryleave day forthwith; she declared that she had formulat-ed no "plans" with respect to such possible free time.With matters in this posture, Young consulted Kramer;she detailed her concerns, generated by King's refusal totake compensatory leave. Respondent's assistant adminis-trator questioned her further, however, with regard todepartmental scheduling practices. He learned-so hiscredible, undenied, testimony shows-that the physicaltherapy department's timecards were not being handledor maintained consistently with management-mandatedprocedures: that the department's new "five-one, five-three" work schedule was not being followed strictly:that some therapists had been taking shortened lunch pe-riods and leaving work prematurely: and that therapistswho might work a sixth day or provide other defined"overtime" services-within a 7-day period--were beinggiven "compensatory" leave credits, merely, rather thanovertime premium pay. Kramer told Young that thesepractices violated State of California Industrial WelfareCommission orders; he directed her to take correctiveaction, forthwith, specifying the changes which shouldbe made in her department's practices. In particular,Young was, so I find, directed to maintain the physicaltherapy department's newly fashioned work schedules,without deviation.c. Respondents February 20 DirectivesOn February 20, Young convened a departmental staffconference. Respondent's physical therapists were noti-fied that some changes in departmental policy would bemade, pursuant to Assistant Administrator Kramer's di-rection. More particularly, the therapists were told thattheir timecard practices, which had previously becomerather loose, would have to conform with Respondent'sstandard policies. Specifically, they were notified thatthey would be required to punch their own timecards;that they would have to punch in when they started,punch out, and then back in, for lunch periods, andpunch out when their day's tour of duty ended; and thattimeclock records would have to be kept for their Satur-day and Sunday duty tours.They were told, further, that they would be requiredto work regular 8:30 a.m.-5 p.m. hours, and that Balta-zar's arrangement-whereby she took a shortened lunchperiod break and left work 15 minutes early-togetherwith King's comparable arrangement, would no longerbe possible. Young declared that departmental employeeswould no longer be permitted to bank compensatoryleave time and carry it from pay period to pay period;rather, their "comp" time would have to be used withinthe pay period during which it had accrued. Finally, thechief physical therapist reported that her subordinateswould be required to secure "approval" 3 weeks before-hand should they desire to switch work schedules, or ex-change days off with fellow employees.The record warrants a determination, which I make,that Kramer had, during his prior conference withYoung, further instructed her with regard to Respond-ent's overtime pay responsibilities. The chief physicaltherapist had been told, so Kramer credibly testified, thatemployees should be given overtime premium pay whenthey worked more than 8 hours per day, or more than 40hours within a week. Upon this record, however, no fac-tual conclusion would be warranted that Young repeatedKramer's directives, particularly in this respect, whenshe detailed Respondent's revised policies.A further February 20 development should, however,be noted. The Board's Regional Director, within a lettersigned, and presumably dispatched on the designateddate, notified Complainant and Respondent that Com-plainant's pending representation petition, previouslynoted, was being dismissed, since a proposed hospitalbargaining unit confined to registered physical therapistswould be considered "inappropriate" for collective-bar-gaining purposes. The record, suggests that the RegionalDirector's dismissal letter was probably received, byboth parties addressed, the following day. I so find.4. Kam Young's commentOn February 21, shortly after their working daybegan, Therapists Marilyn Smith and Lillian Chilgrenwere summoned to Young's departmental office. There,the chief physical therapist notified them, somewhatapologetically, that the changes which she had an-nounced the previous day had been decreed by AssistantAdministrator Kramer; that she was not responsible forthem; and that matters were out of her hands. Youngthen commented, off the record, that the therapists"ought to think about what [they] were getting into"before getting involved with Complainant's campaign forrepresentative status, since the organization would neverbe recognized by Respondent's management.My factual conclusions, with respect to Young'sremark, rest on the composite, mutually corroborativetestimony proffered by Therapist Marilyn Washington(nee Smith), and, likewise, proffered, regretfully, byChilgren. According to Young, she had been solicited tostate her "feelings" about Complainant herein; sheclaimed she had then commented, off the record, that thetherapists had never consulted Kramer, before undertak-ing self-organization, and that they would "never findout now" whether he would have been well disposedtoward their efforts had they consulted him first. Consid-ered in totality, the record herein persuades me thatWashington and Chilgren merit credence. Their testimo-nys' significance will be considered, subsequently, withinthis Decision.Following several further remarks, none of themworthy of particular note herein, the conversation nowin question was, so find, concluded.5. Baltazar's warning noticea. Young's June 26 staff conferenceSo far as the record shows, Complainant's campaignfor recognition-within a bargaining unit confined to Re-spondent's physical therapists-came to a dead halt fol-lowing the Regional Office's February 20 dismissal ofthe designated labor organization's representation peti-tion. No appeal from that dismissal decision was pursued.As previously noted. Complainant's informational picketshad shortly before been withdrawn. No further contacts331 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetween Complainant's executive secretary-treasurer andRespondent's administrators have been herein reported.However, Therapist Baltazar, who had previouslybeen designated a member of Complainant's executiveboard, continued to serve in that capacity. The organiza-tion I find had not become moribund.Late in June 1980, Baltazar's performance record-with reference to her professional responsibilities-pre-sumably became a matter of concern to Chief PhysicalTherapist Young particularly.The General Counsel's representative herein has prof-fered record testimony which, taken at face value, wouldsuggest that Therapists Baltazar and Sandra Wilson,while working together on Tuesday, June 24, in connec-tion with a particular patient's treatment program, haddeveloped a professional difference of opinion withregard to preferred treatment techniques. They had, vol-untarily, suspended their collaborative efforts. Baltazarhad, subsequently, discussed the matter with both Urbanand Young; the chief physical therapist had, so Baltazartestified, declared that she "understood" the situation.Late on Wednesday, June 25, nevertheless, Young hadsought a conversation privately with Wilson. She haddeclared her "concern" that Baltazar was not carryingher share of the workload, and had requested Wilson toadvise her whether Baltazar was working slowly. Wilsonhad denied such a purported problem existed. WhenYoung pressed her queries, Wilson had, so she testified,recapitulated her previous day's discussion with Baltazarregarding patient treatment techniques; she had, howev-er, delared that their discussion had been conducted"very civilly" generating no problems. Young had, soWilson recalled, repeatedly questioned her, nevertheless,with respect to whether, within her view, Baltazar washard to get along with, or whether she would not takeadvice. Wilson had, however, maintained steadfastly thather "difference of opinion" with Baltazar had reflected asituation common within their professional group, andhad not generated frictions.On Thursday morning, June 26, during a regularlyscheduled departmental staff meeting, Young's purportedconcerns, with respect to Baltazar's work, were clearlymanifested. The chief physical therapist had opened themeeting with several comments about the department'sreduced patient load, followed by a question, with re-spect to whether certain "problems," which department-al therapists had purportedly encountered while perform-ing services on the hospital's patient floors, had been re-solved. Baltazar had responded; she had reported thatshe had not had time to discuss matters with the nursesconcerned, but had, spoken with them by telephone.Young then commented generally while eyeing eachstaff therapist successively-that, when staff memberswanted to take early lunches, or leave work early, forpersonal reasons, she had observed that they could"finish" their assignments, but that sometimes their as-signments had not been completed. Baltazar, so her testi-mony shows, had considered Young's comment a person-al reference; she had responded defensively. The thera-pist reminded Young that she had requested permissionto leave work 15 minutes early on Monday, June 23, be-cause her infant son had been ill, and because her earlydeparture to "pick him up" for a doctor's visit had,therefore, been necessary.With matters in this posture, I find, Respondent's chiefphysical therapist had focused her further comments onBaltazar's record; she had questioned Baltazar's Tuesday,June 24, quantitative performance record, questioned hercharges for treatments given a particular patient, and de-clared that she had been monitoring Baltazar's work.Young's manner-so several witnesses credibly testi-fied-had been argumentative; her tone of voice hadbeen abrasive; and she had manifested anger, within onetherapist's view.Therapist King testified without contradiction thatYoung had never behaved in such a fashion toward atherapist, during a staff conference. While a witness,Young conceded that she had never, previously, criti-cized or disciplined an employee during a staff meeting.Baltazar had defended her performance. When Youngcommented that she always had some excuse, the thera-pist became noticeably distressed. The record warrants adetermination which I make that she began shaking, andlooked to be on the verge of tears. Therapist LillianChilgren, thereupon, asked Young whether she had someparticular reason for singling out Baltazar, since threedepartmental therapists worked on Respondent's patientfloors. Young denied that she had been "picking" on Bal-tazar; she declared, however, that she had been watchingBaltazar, who had not been handling the amount of workshe was supposed to handle. The chief physical therapist,then, stated that Baltazar's work location would bechanged; she would be transferred from work on thehospital's patient floors to work in their department'sdownstairs treatment room, where, so Young declared,her performance could be watched.At this point Baltazar burst into tears; she stood up toleave the room. The therapist was "half way out thedoor" when Young directed her to wait, declaring thatthe meeting had not been concluded and that she had notyet finished.While a witness, Baltazer claimed that she had not"heard" her superior's command that she remain. Young,however, described the therapist's exit in terms calculat-ed to suggest that she had heard the command to remain,but had chosen to disregard it. Their testimonial conflict,with respect to Baltazar's departure, will be consideredsubsequently within this Decision.Baltazar, nevertheless, continued out the door. Sheproceeded to a washroom, composed herself, and thenbegan "pulling" charts for the patients she would be re-quired to treat in connection with her new assignment.Within a few minutes, however, Young notified her thather work "downstairs" would begin on Monday, thereaf-ter.b. Subsequent developmentsShortly following the June 26 staff conference, Youngtelephoned Kramer's office; she left a message requestinghim to return her call. Baltazar telephoned Complain-ant's executive secretary-treasurer, somewhat later,during her lunch hour and, since he likewise was not in,she left a message requesting his response.332 SAINT LUKE'S HOSPITALIn mid-afternoon, Bond returned Baltazar's call. Shewas, however, working; the physical therapy depart-ment's secretary notified her, merely, that Bond had tele-phoned.While a witness, Baltazar recalled that the department-al secretary had further reported: First, that Young hadbeen within hearing distance when she (the secretary)had received Bond's call; and second, that Young hadbecome angry when she learned the caller's name. Balta-zar's testimony regarding the substance of the secretary'sdouble-barreled report, however, must be consideredhearsay and has been disregarded. Young did, neverthe-less, concede, while a witness, that she had overheardthe departmental secretary's subsequent notification, di-rected to Baltazar, regarding the department's receipt ofBond's call.That evening, June 26, Baltazar again telephonedBond. She reported that Young had been monitoring herwork, declared that she had not been cognizant of prob-lems connected therewith, and reported further thatYoung had changed her work location. Complainant'sexecutive secretary-treasurer requested Baltazar to tele-phone him on Monday, June 30, should she find herwork assignment actually changed.Respondent's defensive presentation-regardingYoung's subsequent contacts with Kramer particularly-reflects their disparate recollections. Young testified thatKramer had returned her Thursday, June 26, call shortlyafter 5 o'clock that very day; that she had conferredwith him directly thereafter within his office; that shehad told him what had happened during her morning'sstaff conference; and that she had asked him what sheshould do. Young denied that she had mentioned her de-partmental secretary's receipt of Bond's mid-afternoontelephone call, through which he had tried to reach Bal-tazar, when she reported her prior staff meeting contre-temps to Respondent's assistant administrator.Kramer recalled, however, that Young had telephonedhim around noon, on Friday, June 27, with a request fora conference; that they had conferred later that after-noon; and that Young had, then, reported what had hap-pened during the previous day's staff meeting. Kramer'sreconstruction of relevant chronology comports withlogical probabilities; his recapitulation, within my view,merits credence.Kramer told Respondent's chief physical therapist thatBaltazar's conduct, within his view, constituted insubor-dination and suggested that the therapist should be givena written reprimand. More particularly, Kramer directedYoung to draft a reprimand, which could be typed onRespondent's prepared "Employee Warning Notice"form for delivery to Baltazar thereafter. Over the week-end Young drafted a letter of reprimand, which she sub-mitted for Kramer's review on Monday, June 30, some-time before lunch. Respondent's assistant administrator,so the record shows, revised Young's draft somewhat,and returned it.Young, so her uncontradicted testimony shows, thenprepared a fair copy of her letter's revised draft. Shortlybefore lunch, so she recalled, she gave the copy to thedepartment's secretary for typing on Respondent's"warning notice" form.On the date now under consideration, Monday, June30, Baltazar had started working in the physical therapydepartment's treatment room. During her lunch hour,she telephoned Bond's office; she left a message request-ing him to return her call. At 4 o'clock that afternoon,Bond responded. Since Baltazar was working, they con-versed briefly. Bond asked whether her work assignmenthad been changed; the therapist replied affirmatively.Complainant's executive secretary-treasurer then said hewould telephone Young regarding the situation.Within a short time thereafter, Bond telephoned Re-spondent's chief physical therapist. His testimony withrespect to their conversation-which Young, while awitness, did not controvert-warrants determinations,which I make, that Bond said "this was wrong" with re-spect to Baltazar's reassignment; that he declared Com-plainant would feel constrained to file a further Boardcharge-supplementing their first charge herein-withrespect thereto; and that Young replying had declared,merely, that she could not discuss the matter.While a witness, Young conceded that she had re-ceived Bond's telephone call, and that she had reportedit to Assistant Administrator Kramer, presumably forth-with.c. The warning noticeShortly thereafter, at approximately 4:50 p.m., Re-spondent's departmental secretary notified Baltazar thatYoung wished to see her. The therapist was given aformal "Employee Warning Notice" wherein she wascharged with having left a June 26 departmental meet-ing, and with having disregarded her supervisor'sinstructions to remain. Baltazar was notified that herconduct was considered insubordinate, and that any fur-ther "misconduct on [her] part" would result in more se-rious disciplinary action, including possible discharge.On July 2, thereafter, Baltazar conferred with Dr.Robert Sine, Respondent's director of physical medicine.They discussed what had happened during the June 26staff meeting and Chief Physical therapist Young's priorcomplaints with regard to Baltazar's work. According toBaltazar, whose testimony, in this respect, stands withoutcontradiction, Dr. Sine declared his view, during theirconversation, that Young might have "something person-al" which she held against her subordinate. Baltazar,however, denied that any "personal problems" had de-veloped between them and she declared that they hadbeen good friends until Young's return from her materni-ty leave.C. Discussion and Conclusions1. Interference, restraint, and coerciona. The January 13 interrogationChronologically, Respondent's first transgression con-ceivably subject to Board proscription-charged withinthe General Counsel's second complaint herein-alleged-ly took place during Assistant Chief Therapist Urban'sJanuary 13, 1980, conversation with Baltazar, while bothwere working Respondent's first Sunday schedule.333 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWithin her brief, Respondent's counsel contends thatthe General Counsel's complaint allegation, with respectto Urban's purportedly "improper" questioning of Balta-zar during their January 13 conversation, should bedenied Board cognizance or consideration, since no valid"underlying" charge with respect thereto had been filedand served within 6 months of the conversation chal-lenged. Consistently with the Board's well-settled con-struction of the statute's 6-month limitation provision,however, Respondent's contention must be rejected.True, the General Counsel's particular specification, withrespect to Respondent's challenged January 13 conduct,can be found detailed solely within his July 24 com-plaint; drafted, signed, and served more than 6 monthsthereafter. That complaint, however, had been bottomedon Complainant Union's previous July 2 charge (Case20-CA-15460), which had, clearly, been timely filed.And Respondent's contention that the General Counsel'scomplaint allegation, with respect to the January 13 de-velopments, should nevertheless be denied Board consid-eration, because it deals with matters never specified, andcompletely unrelated to those set forth, in haec verba,within Case 20-CA-15460's underlying July 2 charge,patently lacks merit. The charge in question, which con-cededly dealt primarily with Respondent's determinationto present Baltazar with a warning letter, contained afurther statement that, by "the above and other acts,"her employer had violated the statute. Such generalizedlanguage within charges timely filed, though concededlybroadly phrased, has consistently been considered a suffi-cient foundation for subsequent complaint specifications,challenging statements or conduct within a 6-monthperiod prior to the charge's filing and service dates.Herein, perhaps, the General Counsel might have beenbetter advised to set forth his specifications-with re-spect to belatedly discovered January 13 developments,within a supplementary "amendment" modifying his firstcomplaint in Case 21-CA-15137, since ComplainantUnion's timely filed underlying charge, therein, hadclearly challenged comparable conduct purportedly at-tributable to Respondent's management representatives.Nevertheless, the General Counsel's decision to chal-lenge Respondent's January 13 conduct within a secondcomplaint, rather than through a newly "amended" firstcomplaint, has neither flouted the statute's 6-month limi-tation provision, nor denied Respondent due process.Baltazar's testimony regarding Urban's January 13comments would warrant determinations, which I haveheretofore made, that Respondent's acting chief therapisthad, inter alia, asked "why" their department's stafftherapists had opted for unionization, especially withoutconsulting with her first; thereafter, through statementsrevelatory of her personal reactions-which did not, ontheir face, pose questions-Urban, without consciousplanning so far as the record shows, sought or invited re-sponses likely to reveal: First, why Respondent's thera-pists desired union representation; second, whether theirdecisions might have been prompted by some feeling thatshe (Urban) had been a poor surrogate for Respondent'schief therapist; and third, whether her belief-purported-ly bottomed on Baltazar's and Therapist Chilgren's priorstatements-that they favored unionization was correct.The General Counsel's contention, however, thatUrban's presumptive "interrogation" directed to Baltazarcannot, reasonably, be considered "innocent or non-coer-cive" merits rejection within my view.Questions directed to employees concerning theirunion membership and activities have not, heretofore,been held, per se unlawful. See S. H. Kress & Company v.N.L.R.B., 317 F.2d 225 (9th Cir. 1963); BurlingtonHomes, Inc., 246 NLRB 1029 (1979). The Board hasrather consistently held, with judicial concurrence, thatsuch interrogation may be found violative of the statute,but only whenever determinations can reasonably beconsidered warranted that, with due regard for all the cir-cumstances presented, such questioning possesses a tend-ency to interfere with, restrain, and coerce employeeswith respect to their exercise of self-organizationalrights. Mission Clay Products Corporation, 206 NLRB 280,282-283 (1973), and cases therein cited; cf. Salinas ValleyBroadcasting Corporation and/or Central California Com-munication Corporation, d/b/a KSBW-TV v. N.L.R.B.,334 F.2d 604 (9th Cir. 1964). See further N.L.R.B. v. W.Carter Maxwell, d/b/a Pioneer Concrete Company, 637F.2d 698 (9th Cir. 1981), citing Penasquitos Village, Inc.,et al. v. N.L.R.B., 565 F.2d 1074, 1080 (9th Cir. 1977).When a record, therefore, reveals merely "isolated,casual" conversations, compassing nothing more thanseveral "innocuous" statements, possibly coupled withqueries deemed "too inconsequential in their impact" tocarry a coercive thrust, violations of the statute have notbeen found. Mission Clay Products Corp., supra, citingJohnnie's Poultry Co. and John Bishop Poultry Co., Succes-sor, 146 NLRB 770, 775 (1964); Blue Flash Express, Inc.,109 NLRB 591, 597 (1954); compare Groendyke Trans-port, Inc. v. N.L.R.B., 530 F.2d 137 (10th Cir. 1967), andN.L.R.B. v. Armour & Company, 213 F.2d 625, 628 (5thCir. 1954), in this connection. With respect to Urban'spurported "interrogation" herein considered, no determi-nation that permissible limits had been transgressedwould, within my view, be warranted.I note, first, that Respondent maintains a healthy bar-gaining relationship with several labor organizations cov-ering a wide range of hospital occupations; contrary tothe General Counsel's contention, no manifestations ofpervasive "anti-union animus" have been detailed withinthe present record. Further, I note that Respondent's re-fusal to consider Complainant's recognitional demand,with respect to a purported "bargaining unit" confinedto physical therapists, had already been formally con-veyed.Clearly, Complainant's demand for recognition-within a circumscribed departmental unit confined toparticular professionals-had, legally, been permissible;Respondent could have granted Complainant's recognitionwithin such a professional group, consistently withBond's limited demand, had it chosen voluntarily to doso. Nevertheless, Respondent's considered refusal to rec-ognize and bargain with Complainant, because the hospi-tal's management considered a departmental bargainingunit confined to physical therapist professionals "improp-er" for collective-bargaining purposes, had clearly beenprivileged. Though Respondent-when it challenged the334 SAINT LUKE'S HOSPITALappropriateness of complainant's defined unit, consistentlywith its construction of the statute and this Board's previous-ly declared policies-chose that course, presumably, withknowledge that such a challenge, conceivably, mightsubsequently be considered erroneous, its refusal to grantrecognition certainly flouted no statutory mandate.Under such circumstances, Urban's conceivable "inter-rogation" directed to Baltazar carried no coercive thrustwithin my view; as Respondent's counsel notes cogentlyshe sought no information which the hospital's manage-ment could conceivably utilize to prospectively promote,support, or protect its previously declared position.Within her brief, Respondent's counsel suggests, further,that Urban's questions had been "almost" rhetorical; thatthey had been calculated to convey her disappointmentand personal "hurt" rather than solicit privileged infor-mation which might subsequently be marshaled to Com-plainant's prejudice. With due regard for the circum-stances surrounding this challenged January 13 conversa-tion, I concur.b. Respondent's February contacts with physicaltherapy aide SmithAs previously noted, Respondent's management repre-sentatives-shortly after January 24 specifically-hadbeen served with a strike notice, pursuant to Section 8(g)of the statute, whereby they were advised that their pro-fessional physical therapists were planning a February 6work stoppage. With matters in this posture, AssistantChief Physical Therapist Urban queried Dennis Smith,specifically on February 5, regarding his willingness towork on February 6 and 7, which would normally havebeen his scheduled free days. When Smith declared thathe would not cross a possible picket line should Re-spondent's physical therapists strike, he was askedwhether any therapists had "pressured" him into makingthat decision.Within his brief, the General Counsel's representativeraises no challenge limited to Urban's simple query re-garding Smith's willingness to provide "overtime" serv-ices during a possible departmental work stoppage; hecontends, rather, that:By asking if the physical therapists pressured him todecide not to cross the picket line, Urban forcedSmith not only to reveal his own views regardingthe Union but also required him to reveal to his em-ployer the union activities of his fellow employees.Questions reasonably calculated to produce such revela-tions, the General Counsel contends, plainly coercedSmith with respect to his personal exercise of guaranteedSection 7 rights, and should, therefore, be considered sta-tutorily proscribed. I have not been persuaded.Questions regarding a particular employee's continuedwillingness to work-should a strike develop involvinghis fellow workers-have not, theretofore, been consid-ered, per se, proscribed; the Board has held that theirpossibly coercive thrust must be judged with due regardfor all the relevant circumstances. Mosher Steel Company,220 NLRB 336 (1975). Thus, where records have shownthat, when such questions were asked, the concerned em-ployer had some reasonable basis to fear a possibly immi-nent strike, and merely sought to ascertain what hischances were for keeping his business open, his inquir-ies-when pressed simply, without accompanyingthreats, promises, or other coercive conduct-have beenconsidered lawful. Mosher Steel Company. supra, fns. 3and 6; citing Industrial Towel & Uniform Service Compa-ny. 172 NLRB 2254, 2259 (1968); compare ContinentalManor Nursing Home, 233 NLRB 665, 675-676 (1979).Clearly, herein, Respondent's receipt of Complainant'sstrike notice-dispatched pursuant to Section 8(g) of thestatute-had provided a reasonable basis for the hospitalmanagement's belief that a strike was imminent. Conti-nental Manor Nursing Home. supra; contrast W. A.Shaeffer Pen Company, Division of Textron, Inc., 199NLRB 242, 243 (1972). The notice's receipt, therefore,warranted "extending the umbrella of permissible in-quiry" sufficiently to render Urban's query, with respectto whether Smith would be willing to work during aprospective work stoppage, permissible.This Board has held, however, that a concerned em-ployer's inquiries-with respect to matters of union con-cern-must be pursued, even when permissible, with dueregard for well-established safeguards reasonably calcu-lated to minimize their inherently coercive character. SeeJohnnies Poultry Co. and John Bishop Poultry Co., Succes-sor, 146 NLRB 770, 775 (1964); therein, the Board laiddown certain requirements, among others, that:[T]he questions must not exceed the necessities ofthe legitimate purpose by prying into other unionmatters, eliciting information concerning an employ-ee's subjective state of mind, or otherwise interfer-ing with the statutory rights of employees.When a concerned employer transgresses these definedboundaries, his queries cannot be considered privileged.The boundaries noted-established to lessen the patently"inherent" coercive thrust of permissible interrogation-have been held applicable with respect to queries regard-ing the possible strike "intentions" subjectively main-tained by health care workers. See Continental ManorNursing Home, supra, in this connection.Herein, the General Counsel contends, essentially, thatUrban's final question-with respect to whether Smithhad been "pressured" by Respondent's staff therapistsconcerning his decision to respect their prospectivepicket line-transgressed permissible limits. That ques-tion, however, had been prompted, so I have found, byDaMasco's prior report relative to Therapist Wilson'spurportedly "improper" solicitations of support for com-plainant's prospective strike, conducted on working time.Queries, such as Urban's herein challenged, which reflectnothing more than a presumptive attempt to obtain infor-mation regarding union-related activities which the stat-ute would not protect, warrant no Board interdiction.With respect to Assistant Administrator Kramer's sub-sequent February 5 comments, however, contrary con-clusions within my view would be fully warranted.The hospital administrator's bifurcated talks with phys-ical therapy aide Smith, considered in totality, clearly re-flect some restrained, generally friendly conversational335 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexchanges, calculated, certainly so far as Kramer wasconcerned, primarily to persuade Smith that Respond-ent's management had good reasons for refusing to rec-ognize Complainant, voluntarily, as the collective-bar-gaining representative for a bargaining "unit" limited tofive physical therapist, solely. Further, Kramer sought toconvince Respondent's aide that Complainant's support-ers were not following proper "procedure" when theymounted a purported "informational" picket line, distrib-uted leaflets, and projected a work stoppage in pursuit oftheir recognitional demand. Within her brief, Respond-ent's counsel, focusing upon these facets of Kramer'sconversational presentation, contends that Respondent'sassistant administrator was simply expressing "views"which, consistently with Section 8(c) of the statute,should, herein, be considered privileged. Those viewswere presented, by Kramer, for Smith's consideration, socounsel suggests, merely to dissuade him, through somenoncoercive discussion, from his declared determinationto respect Complainant's prospective picket line.The record, however, reveals that Kramer's remarks,considered in totality, compassed more than simple per-suasion. In pursuit of his purpose, so I have found, Re-spondent's assistant administrator queried Smith, interalia, with regard to how he "felt" about the physicaltherapists' demand for Complainant's recognition, withrespect to whether he "thought" that Respondent's phys-ical therapists had followed correct legal procedures, andwith respect to whether he thought health care workerscould "ethically" leave patient care "hanging" whilethey struck. When Smith commented that he consideredemployee concerns and patient care needs equally impor-tant, Kramer declared, nonresponsively, that people whothought employee concerns came before patient careshould not work in Respondent's hospital. Within thiscontext, I find, Respondent's assistant administrator, then,queried Smith for the first time with respect to whetherhe would work "overtime" should the therapists com-mence their next day's projected work stoppage. And,when Respondent's aide-following his telephone con-sultation with Local 250's business representative-reiter-ated his determination to respect a therapists' picket line,should one be established, Respondent's assistant admin-istrator clearly raised the pitch of his purported persua-sive appeal. Smith was asked, point blank, whether he"understood" that Respondent could require him to workovertime, during emergency situations; further, Kramerdeclared Respondent's view that it would not be "ethi-cal" to leave patient care "hanging" should such a situa-tion develop. Confronted then with Smith's persistencethat he could not cross a prospective picket line, Re-spondent's assistant administrator commented stronglythat the physical therapy aide "didn't care" about pa-tients; he declared that he could not "understand" howSmith could, under such circumstances, consider himselfa responsible health care worker. And, finally, he noti-fied Respondent's aide that he would "have to take re-sponsibility" for whatever he might decide to do.In short, Kramer did more than question Smith, legiti-mately, with regard to whether he would be willing towork despite a prospective picket line's presence. Duringsome significantly extended discussion, Respondent's aidewas queried, closely, with regard to his subjective stateof mind, concerning the situation with which Respond-ent was confronted; further, he was pressed to declarehis views regarding the propriety of Complainant'scourse of conduct. Such interrogation plainly wentbeyond the necessities of Respondent's presumptively le-gitimate purpose, previously noted herein, since Re-spondent's assistant administrator sought disclosures con-cerning Smith's personal views with regard to matters ofemployee concern which the statute purports to preservefrom employer intrusion. Johnnies Poultry Company,supra. And, since Kramer's inquiries were conductedwithout regard for various "safeguard" limitations calcu-lated to minimize their coercive thrust, they necessarilytransgressed permissible limits. Continental Manor Nurs-ing Home, supra. Further, the assistant administrator'sfinal, post-meridian comment that Smith would "have totake responsibility" for his professed determination to re-spect Complainant's prospective picket line-consideredin context with his several questions, and related comments,during their earlier conversation-clearly conveyed athreat, within my view, that Respondent's physical ther-apy aide might face some sort of discipline, possibly dis-charge, should he fail to report for work the next day.So construed, Kramer's remark carried a coercive thrust,statutorily proscribed.c. The February 21 threatsPreviously, within this Decision, Chief Physical Thera-pist Young's purportedly "off-the-record" remarks toTherapists Chilgren and Smith have been noted. TheGeneral Counsel's representative contends that, by tell-ing her subordinates "that Respondent would never rec-ognize" their chosen representative, Young clearly cre-ated, in their minds, the impression that their support ofComplainant's bid for representative status would befutile. Further, the General Counsel's representative con-tends that-when Chilgren and Smith were told they"had better think about what they were doing" beforegetting involved with Complainant herein-they wereimpliedly threatened with reprisals should their superior'ssuggestion not be heeded.I have not been persuaded. Though I have found, de-spite Young's contrary testimony, that her commentswere volunteered, no determination would be warranted,within my view, that they were proffered within a per-vasively "coercive" atmosphere. Nor could they, reason-ably, be considered a statutorily proscribed "anticipatoryrefusal to bargain" conventionally within the Board'scognizance. Contrast Skrl Die Casting, Inc., 245 NLRB1041 (1979); Nebraska Bulk Transport, Inc., 240 NLRB135, 156-157 (1979); El Rancho Market, 235 NLRB 468,472 (1978); El Monte Tool & Die Casting, Inc., 232 NLRB186, 188 (1977); Brandenburg Telephone Company, 164NLRB 825 (1967), in this connection.Respondent had, previously, notified Complainant'sspokesman-directly following its receipt of his January3 recognitional demand-that Complainant would not begranted recognition, within a professionally circum-scribed bargaining unit which the hospital's managementconsidered "inappropriate" for collective-bargaining pur-336 SAINT LUKE'S HOSPITALposes. Chilgren and Smith, together with their profes-sional colleagues, had, promptly thereafter, been advisedwith respect to Respondent's position. Chilgren and hercolleagues, further, were "aware" that Complainant had,nevertheless, filed a February 4 representation petitionwith the Board's Regional Office, seeking certificationwithin a bargaining group limited to Respondent's regis-tered physical therapists. By February 20, Chilgrenknew, so her testimony shows, that a letter notifyingComplainant with regard to the Regional Director's dis-missal of the petition was "expected" though it had notyet been received. With matters in this posture, Young'sdeclaration that Respondent would never grant Com-plainant recognition-though broadly phrased, withoutrelevant contextual references which someone more so-phisticated might conceivably have proffered-constitut-ed nothing more than a capsulized recapitulation of Re-spondent's position; one which it could legally proclaim,which it had, indeed, previously proclaimed, and onewith respect to which Chilgren and Smith would havebeen fully cognizant prior to their superior's conversa-tional comment.Essentially, Respondent's physical therapists were,merely, being reminded that their hospital's managementcould not be required to grant Complainant's circum-scribed recognitional demand, and that management hadchosen to reject that demand, predicating its determina-tion upon policy considerations presumably consistentwith this Board's construction of Congress' mandate, topreclude the proliferation of fragmented craft or depart-mental bargaining "units" within health care facilities.Compare Burns International Security Services, Inc., 216NLRB 11, 15 (1975). Within its context, Young's state-ment cannot reasonably be considered statutorily pro-scribed.The chief physical therapist's further statement-thather listeners, under the circumstances, would be well ad-vised to "think" about what they were doing before be-coming further involved with Complainant herein-cer-tainly conveyed no express threat. Further, it containedno implied threat of reprisal within my view. The state-ment was proffered within a situational context which-save for Kramer's February 5 remarks previously noted,directed to Dennis Smith personally-reflected no perva-sive campaign to subvert Complainant's supportersthrough statements or conduct statutorily proscribed.Though Young was a hospital department's head, sheheld no "top level" supervisory position by virtue ofwhich her superficially innocuous comment might, argu-ably, have been invested with some threatening connota-tions. Further, her statements reflected no cautionarysuggestion "out of the blue" reasonably calculated to re-strain or coerce her listeners. Contrast Staco, Inc., 244NLRB 461 (1979). Considered in context, they represent-ed nothing more than Young's proffered "view" or"opinion" that-because of Respondent's declared refusalto grant Complainant's recognitional demand-her de-partment's physical therapists might be well advised toreconsider their determination to support Complainant'srepresentation bid. I so find.2. Charges with regard to claimed discriminationa. Changes in working conditionsPreviously, within this Decision, Chief Physical Thera-pist Young's several February 20 announcements-thatcertain working practices and conditions of work previ-ously permitted, sanctioned, or maintained within her de-partment would be changed-have been detailed.The General Counsel's representative contends, herein,that Respondent's various changes, considered in totality,were decreed for some "unlawful" purpose; specifically,he contends that more onerous and rigorous terms andconditions of employment were thereby imposed with re-spect to Respondent's physical therapists because theyhad joined, supported, and promoted Complainant's bidfor representative status, and particularly in order to dis-courage them from engaging in such activities, or otherconcerted activity, for the purpose of collective bargain-ing, or other mutual aid or protection. Such determina-tions, with respect to Respondent's motivation-so theGeneral Counsel suggests-should be considered war-ranted: First, because the changes were decreed and ef-fectuated "in the midst" of Complainant's organizingdrive; second, because they were promulgated within asituational context "replete" with union animus; third, be-cause Respondent's claim that the changes had beenproximately prompted by a particular therapist's pre-sumptive "abuse" with respect to practices previouslytolerated merits no credence; and fourth, because Re-spondent's further claim that the changes were decreedto comply with certain State of California statutory pro-visions and regulations consistent therewith will notwithstand scrutiny.These contentions, within my view, lack record sup-port. Certainly, no determination could be consideredwarranted herein that Assistant Administrator Kramer'sdirectives-with respect to changes affecting the physi-cal therapy department's work schedule practices-re-flected a deliberately "timed" reaction, prompted byComplainant's currently maintained "organizing" drive.Concededly, Respondent's physical therapists, five innumber, had been pressing for Complainant's recognitionas their collective-bargaining representative. By Febru-ary 20, however, their campaign had seemingly lost con-siderable momentum. They had, concertedly, manifestedtheir conjoint determination to win recognition for theirdesignated representative some 7 weeks previously. Sincetheir January 3 recognitional demand, no signals hadbeen vouchsafed that further "organizational" goals werecurrently within their contemplation. Their representa-tion petition, seeking Complainant's certification as theirrepresentative, had been filed 18 days previously; byFebruary 20, so the record shows, they had been pro-vided with some reason to believe that Board action,with respect to their petition, could not be expected,since their proposed bargaining "unit" would be consid-ered too narrowly defined. Their concurrent campaignto win voluntary recognition from Respondent, throughinformational picketing and leaflet distribution, had beensuspended. With matters in this posture, the GeneralCounsel's suggestion that Respondent's projected Febru-337 DECISIONS OF NATIONAL LABOR RELATIONS O()ARDary 20 "changes" reflected a purpose of reprisal, calcu-lated to stifle or forestall some currently viable organiza-tional drive, carries no persuasion.Furthermore, the General Counsel's presentation, prof-fered to suggest statutorily proscribed "animus" charge-able to Respondent's management, does not, within myview, rise to a level exhibiting a proclivity on Respond-ent's part to combat organization through reprisal. Sincethe hospital management's receipt of Complainant's Janu-ary 3 recognitional demand, Respondent's formal reac-tions had been confined to communications from counsel,declaring its legal position, coupled with two Boardcharges, not previously mentioned herein, wherein Com-plainant's proposed resort to self-help measures had beenlegally challenged. The General Counsel's only testimo-nial proffers, with respect to some presumptively suspectcommunication between Respondent's supervision andrank-and-file personnel, dealt with Kramer's effort topersuade Physical Therapist Aide Smith that he shouldprovide requested services, should a prospective thera-pist's work stoppage materialize. Though I have foundthat, during their conversation, certain Section 7 rightswere violated, Kramer's indiscretions may fairly be de-scribed as isolated. Within their situational context, theycould hardly be considered sufficiently grievous to sug-gest a degree of pervasive union "animus" which wouldsupport determinations that Kramer's subsequent Febru-ary 20 directives were discriminatorily motivated.The General Counsel's further suggestion thatKramer's directives should be considered suspect becausesuch "massive" changes in departmental work rules andpractices could hardly have been reasonably motivatedby therapist King's purported "abuse" with respect tocompensatory time privileges, reflects a misconstructionof the record. Respondent makes no such contention.Young's testimony reveals merely that her February 20conference with Kramer had been prompted by King'srefusal to reduce her previously accumulated level ofcompensatory "leave" credits. Kramer's reaction, how-ever, had clearly followed Young'sfurther revelations re-garding her department's patently lax working rules andschedule practices. Young's report, with respect to thera-pist King's reluctance to comply with her "comp time"request, had merely triggered Kramer's queries; no deter-mination that King's conduct, solely, had motivated hissubsequent reaction would be warranted.Upon this record, determinations would seem, withinmy view, clearly warranted-despite the General Coun-sel's contrary suggestion within his brief-that Kramer'sseveral February 20 directives were reasonably calculat-ed to promote hospital management's legitimate objec-tives; they dealt, clearly, with departmental practices andprocedures which-consistently with legal requirementsand principles of sound managerial governance-war-ranted modification. In substantial part, Kramer's man-dates were calculated to require the physical therapy de-partment's compliance with particular State of CaliforniaCommission regulations, statutorily validated.The General Counsel's representative suggests that Re-spondent's presently proclaimed reliance on state laborcode requirements, and regulations promulgated pursuantthereto, purportedly for justification, should be discount-ed, since Kramer did not, inter alia, require Respondent'sphysical therapists to take mid-morning and mid-aflernoonrest periods, but permitted them to continue a prior prac-tice whereby their two 15-minute rest period allowanceswere directly linked to their respective lunch periods. Inote, however, that the relevant regulation-IndustrialWelfare Commission Order No. 5-80, section 12, specifi-cally-merely requires that rest periods "insofar as prac-ticable" shall be taken during the.middle of two separat-ed work periods. In this connection, further, Respond-ent's counsel notes cogently that Kramer was clearlyconcerned, not that some improper lengthening of previ-ously scheduled half-hour lunchbreaks had been permit-ted, but that some therapists had been permitted toforego such lengthened lunch periods, purportedly forpersonal reasons, and to subtract the temporal equivalentof two "authorized" rest periods from their overallworking days. This modification of their scheduledworking hours signified, essentially, that certain designat-ed therapists were not taking state-mandated rest periodswithin work periods compassing 4 hours or some majorportion thereof, and that California's I.W.C. Order 5-80might-thereby-conceivably be considered violated.Kramer's directive, in this connection, may properly beconsidered, therefore, facially permissible under the rele-vant regulation, and reasonably calculated to promotecompliance therewith.Without belaboring the point, through some detailedreview of Respondent's newly imposed February 20 re-quirements, I find the record herein, considered in totality,sufficient to warrant a determination that Kramer's var-ious directives derived from legitimate managerial con-siderations, since they were reasonably calculated to pro-mote compliance with state legal requirements to containRespondent's costs by reducing departmental overtimehours worked and to guarantee management's control re-garding the circumstances under which presumptivelynecessary overtime services could, or would, subsequent-ly be provided.We have a case, therefore, wherein the conceivabletendency of Respondent's newly imposed working condi-tions to prejudice employee rights, or discourage unionmembership, may, reasonably, be considered compara-tively slight, and wherein hospital management's direc-tives were reasonably calculated to promote legitimatemanagement objectives or to deal with perceived busi-ness exigencies. With matters in that posture, Respond-ent's purportedly proscribed subjective motivation, forthose directives, must be established by persuasive evi-dence "independent of the mere conduct" with whichwe have been concerned. Cf. V.L.R.B. v. Brown et al.,d/b/a Brown Food Store, 380 U.S. 278, 287-288 (1965), inthis connection. Herein, the General Counsel's repre-sentative, within my view, has not provided direct, pro-bative evidence of Kramer's theoretically conceivableantiunion motivation, sufficient to convert his facially"ordinary business act" into an unfair labor practice.b. Baltazars warning noticeUpon this record, there can be no doubt that TherapistBaltazar was the prime mover when Respondent's physi-338 SAINT LUKE'S HOSI'ITALcal therapists were considering unionization; clearly, shefunctioned as Complainant's principal protagonistthroughout that organization's campaign for recognitionas their collective-bargaining representative. Baltazarbecame a member of Complainant's executive board inJanuary 1980; when this case was heard, she still heldthat position.Further, the record herein will, clearly, warrant a de-termination that Re.pondent's management representa-tives were fully cognizant of Baltazar's leadership role,with respect to Complainant's campaign for representa-tive status.The reported conversations between Baltazar and As-sistant Chief Physical Therapist Urban, previously notedherein, would certainly warrant such a determination,particularly with respect to Urban's knowledge. Like-wise, the record-which reveals that Complainant'shandbills distributed on February 3 near Grace Cathe-dral, and subsequently distributed in front of Respond-ent's hospital and clinic facility between February 4 and19, designated Baltazar as the chairperson of Complain-ant's committee-will, within my view, warrant a per-missible "inference" that Respondent's higher manage-ment representatives were likewise knowledgeable onthat score.Nothing within the present record, however, will sup-port a determination, within my view, that Respondent'sproclaimed decision to reject Complainant's recogni-tional demands derived from some "hostility" which hadbecome focused on Complainant's supporters personally,sufficiently to constitute them prime candidates for statu-torily proscribed discriminatory treatment.The General Counsel's representative suggests, withinhis brief, that, since Young and Baltazar had, conceded-ly, been "good friends" prior to Young's January 1980return from maternity leave, their relationship's deterio-ration following the chief physical therapist's return,which she (Young) substantially conceded, could onlyhave derived from her presumptively "hostile" reactionwhen confronted with Baltazar's supervenient commit-ment to Complainant's support. Upon this record, how-ever, the General Counsel's suggestion must be consid-ered purely speculative; other possible causes forYoung's critical behavior, so far as Baltazar was con-cerned, have not been, persuasively, ruled out herein.True, Young may have suggestively "solicited" criticalcomments with respect to Baltazar's work performance,from her fellow therapists. Further, the chief physicaltherapist's manifest readiness to transform a regular staffmeeting, presumptively called to discuss noncontrover-sial departmental matters of general concern, into somesort of confrontation likely to discomfit or disconcertthose present, namely, a critical review of Baltazar's per-sonal behavior and work record, conducted in loud"angry" tones, might well be considered revelatory ofsome personal "animus" presumptively beyond a supervi-sor's normal concern regarding a subordinate's properprofessional performance. King's testimony-that thiswas the first time, within her knowledge, that Young hadever criticized a therapist's performance during a staffmeeting-stands, herein, without contradiction.Nothing within the present record, however, wouldwarrant a definitive determination, within my view, thatYoung's animadversions-with respect to Baltazar'swork-had been prompted. specifically, by union consid-erations.It should be noted, in this connection, that-longbefore the June 26 staff meeting wherein Young's con-frontation with Baltazar developed-the Complainant'scampaign for recognition had become, to all intents andpurposes, moribund. The group's informational picketshad been withdrawn; leaflet distributions had been sus-pended; and Complainant's representation petition hadbeen dismissed. Respondent's management representa-tives had been vouchsafed no sign that Complainantmight, subsequently, demand recognition with respect tosome group of hospital professionals more broadly de-fined. With matters in this posture, factual determinationsthat Baltazar's participation in Complainant's prior cam-paign had been "causally" related to Young's criticalJune 26 conduct, or that such prior participation on Bal-tazar's part had "motivated" Young's presumptive deter-mination to question her subordinate's performancerecord, would necessarily derive from surmise.The General Counsel's representative contends, how-ever, that Respondent's subsequent determination tocharge Baltazar with "insubordination" because of hertearful, agitated flight from Young's critical commentsderived, impermissibly, from statutorily proscribed con-siderations. Specifically, he would have the Board note:First, that Young had presumably become cognizant ofBaltazar's June 26 post confrontation telephone call toComplainant's executive secretary-treasurer-since shehad heard her department's secretary report Bond'seffort to return the therapist's lunch hour call-beforeshe discussed Baltazar's behavior with Assistant Adminis-trator Kramer; and second, that Baltazar was not givenher "warning notice" until sometime after Bond had fi-nally telephoned Young to complain about her directivewith respect to Baltazar's work assignment. With dueregard for these purely temporal considerations the Gen-eral Counsel's representative within his brief submitsthat, since Kramer had directed Young to draft Balta-zar's reprimand subsequent to the chief physical thera-pist's presumptive report relative to her subordinate'sdemonstrated desire to consult with Bond regarding hersituation, and since Young had delivered Respondent'sformal "warning notice" following Bond's June 30 tele-phone call with regard to Baltazar's changed work as-signment, the Board should consider her continued unionconnection a significant "motivating factor" for the rep-rimand that she was given.Within my view, the General Counsel's suggestion car-ries no persuasion. The fact that Respondent's reprimandmay have been drafted following Young's possible reportto Kramer regarding Baltazar's June 26 effort to commu-nicate with Bond, and may have been delivered followingBond's warning that Baltazar's reassignment might evokefurther Board charges, beyond those previously filedherein, compels no conclusion that Respondent's deter-mination to reprimand Baltazar derived therefrom, orhad been "concocted" in response thereto. The maxim,339 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"Post hoc, ergo proctor hoc" has generally been considereda fallible guide; temporal sequences, alone, cannot pro-vide reliable, substantial, or probative bases for conclu-sions with respect to causal relationships. Herein,Kramer's proclaimed judgment that Baltazar deservedcensure for presumptive "insubordination" had clearlybeen based on Young's personal, presumably "slanted"report with respect to her subordinate's behavior; hisJune 27 directive that Baltazar should be given a writtenreprimand, despite his conceded failure to solicit or con-sider her version of the situation-when considered dis-passionately-may have been hasty; his determination,then, that Baltazar deserved censure, though she hadclearly been distraught and her conduct may, arguably,have reflected her personal agitation rather than con-scious or deliberate defiance, may well have reflectedsome overreaction. Nevertheless, no determination thatthe therapist's union contacts had motivated hospital man-agement's decision to reprimand her would, within myview, be warranted. Upon this record, the GeneralCounsel has failed to demonstrate, persuasively, that Bal-tazar's presumed contact with Bond, and Bond's contactwith Young, were "motivating factors" prompting Re-spondent's decision regarding her discipline. Havingreached this conclusion, I find that the General Counsel'srequired predicate for a further determination-that Re-spondent's decision with respect to Baltazar's reprimandwould not have been reached, absent hospital manage-ment's knowledge regarding her union contacts-has notbeen established. Compare Wright Line, a Division ofWright Line, Inc., 251 NLRB 1083 (1980). Baltazar'swarning notice, though it may not have been, objective-ly, deserved, cannot reasonably be considered to havebeen prompted by statutorily forbidden considerations.IV. THE EFFECT OF THE UNFAIR I.ABOR PRACTICESUPON COMMERCERespondent's course of conduct set forth in section III,above, occurring in connection with Respondent's hospi-tal operations referred to in section I, above, have, andcontinues to have, a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among the sev-eral States. Absent corrections, such conduct would tendto lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.CONCI USIONS OF LAWIn view of these findings of fact and upon the entirerecord in this case, I make the following conclusions oflaw:1. Respondent Saint Luke's Hospital is an employerwithin the meaning of Section 2(2) of the Act, and ahealth care institution within the meaning of Section2(14) of the Act, engaged in commerce and business ac-tivities which affect commerce within the meaning ofSection 2(6) and (7) of the Act.2. United Physical Therapists, also known as Califor-nia Federation of the United Physical Therapists, is alabor organization within the meaning of Section 2(5) ofthe Act, as amended, which admits certain of Respond-ent's employees to membership.3. By questioning employees with respect to whetherthey would be willing to cross a possible picket line andperform services during a prospective strike called by alabor organization claiming to represent certain of theirfellow employees, without observing conventionally re-quired safeguards reasonably calculated to minimize therestraint or coercion necessarily generated by such ques-tioning, Respondent has interfered with, restrained, andcoerced its employees. Thereby, Respondent has com-mitted an unfair labor practice affecting commercewithin the meaning of Section 8(a)(1) and Section 2(6)and (7) of the Act.4. By threatening implicitly that employees unwillingto cross a picket line and provide services during a pros-pective strike would be subject to possible discipline, notexcluding discharge, Respondent has, further, interferedwith, restrained, and coerced its employees. Thereby,Respondent has likewise committed an unfair labor prac-tice affecting commerce within the meaning of Section8(a)(l) and Section 2(6) and (7) of the Act.5. The General Counsel has failed to establish, by apreponderance of the reliable, probative evidence pro-duced herein, that Respondent has, otherwise, committedcognizable unfair labor practices within the meaning ofthe statute.REMEDYSince I have found that Respondent Saint Luke's Hos-pital has committed, and has thus far failed to remedy,certain specific unfair labor practices which affect com-merce, I shall recommend that it be ordered to cease anddesist therefrom, and to take certain affirmative action,including the posting of appropriate notice, designed toeffectuate the policies of the Act.[Recommended Order omitted from publication.]' Pursuant to the General Counsel's motion, certain corrections of theofficial transcript have heretofore been ordered.340